Citation Nr: 0806364	
Decision Date: 02/26/08    Archive Date: 03/03/08	

DOCKET NO.  05-37 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of rectal polypectomy. 

4.  Entitlement to an increased rating for degenerative joint 
disease/degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling prior to April 20, 2006, 
and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
February 1953 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004, August 2005, and August 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In a rating decision of December 1976, the RO denied 
entitlement to service connection for chronic right and left 
knee disabilities.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the December 1976 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence new, but not material, and the current 
appeal ensued.

Finally, the appeal as to the issues of an increased rating 
for the service-connected residuals of rectal polypectomy and 
an evaluation in excess of 20 percent for degenerative joint 
disease/degenerative disc disease of the lumbar spine since 
April 20, 2006, as well as service connection for chronic 
right and left knee disabilities on a de novo basis, is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  In a decision of December 1976, the RO denied entitlement 
to service connection for chronic right and left knee 
disabilities.

2.  Evidence submitted since the time of the RO's December 
1976 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.

3.  Prior to April 20, 2006, the veteran's service-connected 
degenerative joint disease/degenerative disc disease of the 
thoracolumbar spine was not more than mild in nature, as 
characterized by forward flexion of the lumbar spine to 
70 degrees accompanied by pain, but no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The decision of the RO in December 1976 denying the 
veteran's claim for service connection for chronic right and 
left knee disabilities is final.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's December 
1976 decision denying entitlement to service connection for 
chronic right and left knee disabilities is both new and 
material, and sufficient to reopen the veteran's claim.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease/degenerative 
disc disease of the lumbar spine prior to April 20, 2006 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5292, 5293 (effective prior to 
September 26, 2003); Codes 5242, 5243 (effective September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as service medical records, and numerous VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

New and Material Evidence

The veteran in this case seeks service connection for chronic 
right and left knee disabilities.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
chronic right and left knee disabiities was filed in 
September 2003, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to his claim.  See 38 C.F.R. 
§ 3.156(a) (2007).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2007).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
December 1976, it was noted that a VA medical examination 
conducted one month earlier failed to find any evidence of 
chronic right or left knee disabilities.  Under the 
circumstances, it was concluded that the veteran did not, in 
fact, have a chronic right or left knee disability which had 
its origin during his period of active military service.  
That determination was adequately supported by and consistent 
with the evidence then of record, and is now final.  

Evidence submitted since the time of the RO's December 1976 
rating decision, consisting, for the most part, of numerous 
VA and private treatment records and examination reports, is 
both "new" and "material" as to the issue of service 
connection for chronic right and left knee disabilities.  
More specifically, since the time of the RO's December 1976 
decision, there has been added to the record evidence that 
the veteran currently suffers from osteoarthritis of both 
knees.  Moreover, the veteran has, for the first time, argued 
that his current right and left knee disabilities may be due, 
at least in part, to his service-connected low back 
disability.  Such evidence, in the opinion of the board, 
provides, at a minimum, a "more complete picture of the 
circumstances surrounding the origin" of the veteran's 
current right and left knee disabilities, and, as such, is 
sufficient to a proper reopening of the veteran's previously-
denied claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Under the circumstances, the Board is of the opinion 
that the veteran's claim for service connection for chronic 
right and left knee disabilities has been reopened.  The 
matters are addressed further in the remand portion of the 
decision below.

Increased Evaluation

Turning to the issue of an evaluation in excess of 10 percent 
for degenerative joint disease/degenerative disc disease of 
the lumbar spine prior to April 20, 2006, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  While the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including Section 4.2 [see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2007).

During the course of this appeal, specifically, on September 
26, 2003, there became effective new regulations for the 
evaluation of service-connected disabilities of the spine.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).

Prior to September 26, 2003, a 10 percent evaluation was 
warranted where there was evidence of slight limitation of 
motion of the lumbar segment of the spine, or, in the 
alternative, mild intervertebral disc syndrome.  A 20 percent 
evaluation, under those same regulations, required 
demonstrated evidence of moderate limitation of motion of the 
lumbar segment of the spine, or, in the alternative, moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12-month period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 26, 2003).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).

Under the schedular criteria which became effective September 
26, 2003, a 10 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or evidence of 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation, under those same 
regulations, requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a and Part 
4, Codes 5242, 5243 (2007).

When evaluated on the basis of chronic manifestations, 
orthopedic disabilities should be evaluated using the 
criteria for the most appropriate diagnostic code or codes, 
and neurologic disabilities should be evaluated separately 
using the criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002) and General Formula 
for Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

In the present case, at the time of a private medical 
examination in October 2002, the veteran's lower back was 
"very tender" over the right L5 facet joint, and along the 
margin of the right sacroiliac joint.  Also noted was the 
presence of some arthritic lipping at the sacrum margin.  

On subsequent VA orthopedic examination in January 2004, the 
veteran described a pain level during flare ups from 6 to 7 
on a scale of 8.  According to the veteran, he needed to 
cease certain activities for several hours during any period 
of flare ups.  The veteran walked without the assistance of a 
cane, crutches, or walker.  While in the past, the veteran 
had been issued a brace by his primary care physician, he no 
longer used that brace.  According to the veteran, he was 
able to walk one-half mile on a stable even surface.  
However, at the half-mile mark, the veteran's knee sometimes 
became unstable, interfering with any further walking.

On physical examination, there was some evidence of right 
lumbar spasm.  Range of motion measurements of the 
thoracolumbar spine showed forward flexion to 70 degrees, and 
to 75 degrees with pain.  Extension was to 45 degrees, with 
no evidence of accompanying pain.  Left and right lateral 
flexion was to 30 degrees, while left lateral rotation was to 
40 degrees, and right lateral rotation to 35 degrees.  
Following examination, the veteran exhibited warmth in the 
right thoracal accessory area, accompanied by spasm.  Noted 
at the time of examination was that there were no postural 
fixed deformities.  The pertinent diagnosis noted was 
significant disc space narrowing with vacuum disc at L5/S1, 
with accompanying symptomatic discomfort and imbalance.

At the time of a subsequent VA orthopedic examination in 
April 2006, the veteran complained of pain which was 
continuous, burning, and stabbing which he rated as 7 on a 
scale of 10 following driving for a period of 3 hours.  
According to the veteran, he was unable to do housework or 
yard work due to back pain and problems with his balance.  
Range of motion measurements of the thoracolumbar spine 
showed flexion from 0 to 40 degrees, with extension to 0 
degrees, right and left lateral flexion to 10 degrees, and 
right and left lateral rotation also to 10 degrees.  The 
pertinent diagnosis noted was degenerative joint 
disease/degenerative disc disease of the lumbar spine, with 
accompanying pain and limitation of motion.

As is clear from the above, the 10 percent evaluation in 
effect prior to April 20, 2006 for the veteran's service-
connected degenerative joint disease/degenerative disc 
disease of the lumbar spine is appropriate, and an increased 
rating is not warranted.  As noted above, prior to that date, 
the veteran exhibited forward flexion of the thoracolumbar 
spine to 70 degrees.  While some muscle spasm was present, 
that spasm did not result in any abnormal gait or abnormal 
spinal contour.  Not until the time of the aforementioned VA 
orthopedic examination on April 20, 2006 was the veteran 
shown to exhibit a limitation of forward flexion of his 
thoracolumbar spine sufficient to warrant the assignment of a 
20 percent evaluation.  Under the circumstances, an 
evaluation in excess of 10 percent for the veteran's service-
connected degenerative joint disease/degenerative disc 
disease of the lumbar spine prior to that date is not 
warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flore, 
slip op. at 5-6.  

The Board finds that the VCAA notice requirements have been 
satisfied by January 2004, November 2005, and March 2006 VCAA 
letters.  In those letters, VA informed the veteran that, in 
order to reopen his claim (for service connection for a 
bilateral knee disability), new and material evidence was 
needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The veteran was further advised that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for chronic right and 
left knee disabilities has been reopened, and, to that 
extent, the appeal is allowed.

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease/degenerative disc disease of the 
lumbar spine prior to April 20, 2006 is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
evaluation in excess of 10 percent for the service-connected 
residuals of rectal polypectomy, as well as an evaluation in 
excess of 20 percent for service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine since 
April 20, 2006.  Moreover, having determined that the 
veteran's claim for service connection for chronic right and 
left knee disabilities has been reopened, the Board must now 
turn to a de novo review of all pertinent evidence of record.

With regard to the service connection claims, a review of the 
veteran's service medical records shows that, on a number of 
occasions in service, the veteran complained of pain in both 
knees.  While on VA general medical examination in November 
1976, there was no evidence of any chronic disability of the 
veteran's right or left knee, current evidence on file is to 
the effect that the veteran now suffers from osteoarthritis 
of both knees.  Moreover, in correspondence of August 2007, 
the veteran indicated that his current right and left knee 
disabilities are at least in part due to his 
service-connected low back disorder.

The Board observes that, in McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006), the Court indicated that there were 
four elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of Section 
5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 20 Vet. 
App. at 85-86.

As noted above, it is clear that, at present, the veteran 
suffers from osteoarthritis of both knees.  Similarly clear 
is that, on various occasions in service, the veteran 
reported and/or received treatment for knee pain.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's current claim for service 
connection for chronic right and left knee disabilities.

Turning to the issue of an increased rating for the service-
connected residuals of rectal polypectomy, the Board observes 
that, at the time of a VA rectal examination in January 2004, 
the veteran indicated that he had recently undergone 
colonoscopy, which showed extensive diverticular disease in 
the sigmoid colon.  Moreover, during the course of that 
examination, the veteran indicated that he experienced only 
fair sphincter control, resulting in bowel urgency and 
sporadic leakage of semisolid fecal material approximately 1 
to 2 times per month.  Physical examination showed positive 
evidence of fecal leakage, as well as positive laxity of the 
anal link.

Significantly, at the time of a subsequent VA rectal 
examination in April 2006, the veteran complained of only 
"occasional" rectal prolapse.  Moreover, he denied both fecal 
incontinence and perianal discharge.  The pertinent diagnosis 
noted was of colon polypectomy, with "no current residual 
problem."

Since the time of the April 2006 examination, the veteran has 
reported increasing symptomatology associated with his 
service-connected polypectomy.  More specifically, in 
correspondence of August 2007, the veteran indicated that he 
had been "plagued with diarrhea" every 3 to 4 days.  
Moreover, according to the veteran, he had "very little 
control" over his sphincter muscle, to the extent that he 
found it necessary to wear a diaper "day and night" in order 
to "prevent a mess."  Significantly, the veteran had recently 
seen a gastrointestinal specialist, who performed a 
colonoscopy.  However, the results of that test were 
inconclusive, with the result that the veteran was to undergo 
further testing the following month.  Results of that 
testing, it should be noted, are not at this time a part of 
the veteran's claims folder.  Under the circumstances, the 
Board is of the opinion that such records must be obtained, 
and that an additional, more contemporaneous examination 
would be appropriate prior to a final adjudication of the 
veteran's claim for an evaluation in excess of 10 percent for 
the service-connected residuals of rectal polypectomy.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); see also VAOPGCPREC 11-95 (April 7, 
1995).

Finally, turning to the issue of a current evaluation in 
excess of 20 percent for service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine, the 
Board observes that the 20 percent evaluation now in effect 
was based in large part on findings noted at the time of the 
aforementioned VA orthopedic examination on April 20, 2006.  
However, since the time of that examination, the veteran has 
undergone an additional VA examination of his lumbar spine in 
December 2006.  To date, results of that examination have not 
been considered by the RO in the context of a Supplemental 
Statement of the Case.  More specifically, findings on that 
examination have not been evaluated in the context of the 
veteran's claim for an increased rating.  Such development 
must be undertaken prior to a final adjudication of the 
veteran's claim for an increased rating for his 
service-connected low back disability.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2007, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and rectal 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current right and left knee 
disabilities, and the current severity of 
his service-connected residuals of rectal 
polypectomy.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims. 

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
disabilities (including osteoarthritis) 
of his right and/or left knees, and if 
so, whether those disabilities as likely 
as not had their origin during his period 
of active military service.  Should it be 
determined that any chronic right and/or 
left knee disability identified did not 
have its origin during the veteran's 
period of active military service, an 
additional opinion is requested as to 
whether any chronic knee disability 
identified is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected low back disability.

Following completion of the rectal 
examination, the examiner specifically 
comment regarding the severity of the 
veteran's service-connected residuals of 
rectal polypectomy, to include a 
description of the frequency and severity 
of any fecal leakage and/or loss of 
sphincter control resulting in 
involuntary bowel movements necessitating 
the wearing of a pad or pads.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for chronic right and left knee 
disabilities, as well as his claims for 
increased evaluations for the service-
connected residuals of rectal polypectomy 
and degenerative joint 
disease/degenerative disc disease of the 
lumbar spine.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in November 2006, and 
must specifically take into consideration 
findings on the aforementioned VA 
orthopedic examination of the lumbar 
spine conducted in December 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


